UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-2171


In re:   VIVEK SHAH,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                        (No. 5:15-cv-07542)


Submitted:   February 16, 2017             Decided:   February 21, 2017


Before GREGORY, Chief Judge,         DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vivek Shah, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vivek Shah petitions for a writ of mandamus, alleging that

the district court has unduly delayed in ruling on his 28 U.S.C.

§ 2255    (2012)    motion.        He   seeks   an    order    from    this     court

directing   the     district   court     to   act.     We     conclude      that    the

present   record     does   not    reveal     undue   delay    in     the   district

court.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.               We grant Shah’s motion

to   withdraw      his   amended    petition.         We    dispense     with      oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 PETITION DENIED




                                         2